Title: From Thomas Jefferson to George Hammond, 24 August 1793
From: Jefferson, Thomas
To: Hammond, George



Aug. 24. 1793.

Th: Jefferson presents his compliments to Mr. Hammond and incloses him a copy of a commission of a Mr. Moore to be Vice-Consul of Gr. Britain for the state of Rhode-island, on which an Exequatur is asked. As it has been our practice hitherto, where there is a Minister from the same nation, to issue Exequaturs only on his authentication of the Commission, Th: Jefferson takes the liberty of asking it in the present case.
